PATTERSOH, J.
The injunction was contained in an order to show cause why it should not be continued and made permanent until final judgment in the action, and upon the hearing of that order the plaintiffs’ case was met by affidavits denying the formation or existence of a conspiracy, and also denying the specific acts which the plaintiffs claim constituted violence towards their employés, or threats or intimidation, or efforts illegitimately to prevent persons entering the employment of the plaintiffs, or to induce them to leave that employment. Upon a full consideration of the affidavits, the justice at special term decided to dissolve the injunction; and, upon a critical examination of all that is contained in the appeal book now before us, we cannot say that the court below was in error in its conclusion that the rights of these parties should not be definitely passed upon until a full investigation, by examination and cross-examination of the witnesses, could be had upon a formal trial of the cause. It is quite apparent that the very serious allegations of the complaint and the affidavits upon which the injunction was granted have been in their most essential features successfully refuted by the affidavits read on behalf of the defendants. It is abundantly shown that neither the Cigar Makers’ International Union of America nor local union Ho. 144 had anything whatever to do with originating the strike among the plaintiffs’ employés. Of the 2,000 employés who quit work, 1,600 were nonunion members; only 400 of them belonged to the associations. The strike was the voluntary and spontaneous action of the strikers themselves, whose grievances are set forth in the papers before us. The claim that Rosenstein and Bennett, acting for their respective associations, advised the strike, or that their associations had anything whatever to do with it, except, subsequently to its occurrence, to furnish money for the support of the strikers, is disproven. We do not find in this record that the two associations, either separately or conjointly, are to be held responsible for any of the acts of their individual members, or of individual employés of the plaintiffs engaged in the strike. The information upon which the allegations against these associations- are made, and the grounds of the plaintiffs’ belief respecting the same, are not made to ap*389pear in such manner as would authorize the court to maintain an injunction against those associations. That Bosenstein and Bennett and Marousek, and others who were members of these associations, went among the employés and consorted with them during the strike, is clear, but that they acted under orders of their associations is not established. Every act of alleged violence and every specific charge of threats or intimidation by those engaged in picketing and patrolling is denied under oath, fully and unreservedly. The defendants’ version of the case, as presented by affidavits, is that the few girls who were engaged at stated hours in the morning and in the afternoon upon the street, and accosting and speaking to employés entering or leaving the plaintiffs’ premises, were merely stating the case of the strikers to those with whom they entered into conversation, and the few specific acts of violence related in the plaintiffs’ affidavits are positively denied by the affiants for the defendants. We are asked to hold that any species of picketing or patrolling by strikers is unlawful, and that therefore an injunction should issue to restrain such acts. We are not called upon to decide that question upon such a conflict as appears in this case as to what was really done by these so-called pickets or patrol. Upon the general rights of employés to strike, and quietly and peaceably to maintain their cause against their employers, no dispute is made. The justice in the court below was not satisfied that such conditions existed of actual or threatened injury to the plaintiffs as would justify the granting, pending the action, of that full relief which, he thought, should only be allowed, if at all, after a full trial of the cause. It is alleged by the plaintiffs that at one time, in order to their protection, they called for a police force, and that 20 policemen were furnished for their protection; but when that was done, how long it was continued, and what its necessity was, do not appear. If the facts as alleged by the plaintiffs were established by a preponderance of proof, we should have no difficulty in reinstating some of the provisions of the injunction, but upon these affidavits a ease is not made out for such relief. For that reason we must affirm the order of the court below, with $10 costs and disbursements.
VAN BBUNT, P. J., and BUMSEY and O’BBIEN, JJ., concur.